November 29, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

             ACTCHEM, INC. AND DR. JOHN HANCOCK, Appellants

NO. 14-11-00871-CV                      V.

VALERO REFINING-TEXAS, L.P., VALERO REFINING COMPANY-TENNESSEE,
 L.L.C., VALERO REFINING-NEW ORLEANS, L.L.C., AND VALERO REFINING
                   COMPANY-NEW JERSEY, Appellees
                         ____________________

      Today the Court heard appellants’ motion to dismiss the appeal from the order
signed by the court below on September 13, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ACTCHEM, INC. AND DR. JOHN HANCOCK, jointly and severally.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.